MEMORANDUM **

Plaintiffs Joe and Connie Flores appeal the district court’s orders denying their motions for relief under Federal Rule of Civil Procedure 60(b)(4) from orders allowing the intervention of the bankruptcy trustees for the bankruptcy estates of defendants in two actions under the Perishable Agricultural Commodities Act. We dismiss these appeals as moot because it would be impossible for us to grant the Floreses any effective relief. See R.E.B. v. State of Haw. Dep’t of Educ., 870 F.3d 1025, 1027 (9th Cir. 2017) (per curiam); Bishop Paiute Tribe v. Inyo Cty., 863 F.3d 1144, 1155 (9th Cir. 2017). Even if the intervention orders challenged by the Floreses were invalid, their claims in their first action, including claims,they sought to assert post-judgment, would remain decided, and the district court’s judgment of dismissal in the Floreses’ second action would stand. In addition, the federal courts lack authority to overturn a prior state court judgment. Scheer v. Kelly, 817 F.3d 1183, 1186 (9th Cir. 2016) (discussing Rooker-Feldman doctrine).
Appellees’ motion for judicial notice in appeal no. 15-15472, Docket Entry No. 3, is granted. All other pending motions are denied.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.